Case 8:21-cv-00175-CEH-AAS Document 10 Filed 03/23/21 Page 1 of 2 PageID 101


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

FRANK BRETT,

      Plaintiff,

v.                                                   Case No: 8:21-cv-175-CEH-AAS

DONALD TRUMP and WILLIAM
BARR,

      Defendants.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Amanda Arnold Sansone on March 2, 2021 (Doc. 9). In the

Report and Recommendation, Magistrate Judge Sansone recommends that the

plaintiff’s motion for leave to proceed in forma pauperis (Doc. 3) be denied, and the

complaint (Doc. 1) be dismissed. Plaintiff was furnished a copy of the Report and

Recommendation and afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
Case 8:21-cv-00175-CEH-AAS Document 10 Filed 03/23/21 Page 2 of 2 PageID 102


      (1)   The Report and Recommendation of the Magistrate Judge (Doc. 9) is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

      (2)   Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 3) is

            DENIED.

      (3)   Plaintiff’s Complaint (Doc. 1) is DISMISSED.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on March 23, 2021.




Copies to:
The Honorable Amanda Arnold Sansone
Counsel of Record




                                          2
